DETAILED ACTION
Priority

1.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119 (a) – (d), which papers have been placed of record in the file.

Oath/Declaration
2.	Oath and declaration filed on 8/19/2019 is accepted.

Information Disclosure Statement
3.	The prior art documents submitted by application in the Information Disclosure Statement filed on 6/3/2020 and 8/19/2019  have all been considered and made of record ( note the attached copy of form PTO – 1449).
Claim Rejections - 35 USC § 103
4.    In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1,2,5,6,9,13, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Abramoff (2017/0236282 A1) in view of Yang et al (2017/0189228 A1).
Regarding claim 1, Abramoff et al discloses ,an ophthalmic imaging apparatus  (i.e., fundus camera ,paragraph 0061) comprising  sequentially applies optical coherence tomography (OCT) scans to a plurality of regions different from each other of a fundus of a subject's eye in order and under a condition according to a fundus shape (i.e., 9 field composite OCT paragraph 100, multi tile OCT scans registered with each other ,paragraph 101) , to acquire a plurality of pieces of data corresponding to the plurality of regions; image constructing circuitry that constructs an image from each of the plurality of pieces of data; and composing circuitry that constructs a composite image of a plurality of images constructed from the plurality of pieces of data by the image constructing circuitry ( i.e., register multi-tile OCT scans with each other , paragraph 101).  
Abramoff et al discloses all of the claimed limitations except not explicitly discloses a data acquisition device.
 Yang et al a data acquisition device (paragraph 0089).
It would have been obvious to one of ordinary skill in the art at the time invention was made to provide a data acquisition device in to the Abramoff et al  ,an ophthalmic imaging apparatus for the purpose of  imaging apparatus tracks a  motion of the subject eye as taught by Yang et al (paragraph 00007). 



Regarding claim 2, combination of Abramoff in view of Yang et al discloses further comprising order setting circuitry that sets the order according to the fundus shape.  
Regarding claim 5, combination of Abramoff in view of Yang et al discloses wherein the order setting circuitry sets the order based on standard shape information indicating a standard fundus shape generated in advance.  
Regarding claim 6, Abramoff et al discloses further comprising region setting circuitry that sets the plurality of regions (paragraph 101).  
Regarding claim 9, combination of Abramoff in view of Yang et al discloses further comprising condition setting circuitry that sets the condition according to the fundus shape.  
Regarding claim 13, Abramoff et al discloses wherein the condition setting circuitry sets the conditions respectively applied to the OCT scans for the plurality of regions based on standard shape information indicating a standard fundus shape generated in advance (paragraph 101).  
Regarding claim 16, Abramoff et al discloses a method of controlling an ophthalmic imaging apparatus (i.e., fundus camera ,paragraph 0061) that includes a data acquisition device configured to acquire data by applying optical coherence tomography (OCT) scan to a fundus of a subject's eye and a processor configured to process the data acquired by the data acquisition device, the method comprising: controlling the to sequentially apply OCT scans to a plurality of regions different from each other of the fundus in order and under a condition according to a fundus shape, to acquire a plurality 
Abramoff et al discloses all of the claimed limitations except not explicitly discloses a data acquisition device.
 Yang et al a data acquisition device (paragraph 0089).
It would have been obvious to one of ordinary skill in the art at the time invention was made to provide a data acquisition device in to the Abramoff et al, an ophthalmic imaging apparatus for the purpose of imaging apparatus tracks a motion of the subject eye as taught by Yang et al (paragraph 00007). 
 Regarding claim 18, Abramoff et al discloses, a computer-readable non-transitory recording medium storing a program that causes a computer to execute the method (paragraph 0048).  

Claims 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Abramoff (2017/0236282 A1) in view of Akita et al (2005/0195360 A1).
Regarding claim 17, Abramoff et al discloses an ophthalmic imaging method comprising: sequentially applying OCT scans to a plurality of regions different from each other of a fundus of a subject's eye in order and under a condition, to acquire a plurality of pieces of data corresponding to the plurality of regions; constructing an image from each of the plurality of pieces of data; and constructing a composite image of a plurality 
Abramoff et al discloses all of the claimed limitations except not explicitly discloses a according to a fundus shape.
Akita et al discloses a fundus shape and size (figure 5, paragraph 0055,0056)
It would have been obvious to one of ordinary skill in the art at the time invention was made to provide  teaching a fundus shape  in to the Abramoff et al  ,an ophthalmic imaging apparatus for the purpose of  imaging apparatus  a desired projection shape by a simple structure  as taught by Akita et al  (paragraph 00006). 
Regarding claim 19, Abramoff et al discloses, a computer-readable non-transitory recording medium storing a program that causes an ophthalmic imaging apparatus to execute the method (paragraph 0048).  
Allowable Subject Matter
5.    Claim 3, 4 ,7, 8 , 10, 11,12 ,14 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
6.    The following is a statement of reasons for the indication of allowable subject matter: wherein the data acquisition device applies a preparatory OCT scan to the fundus prior to applying the OCT scans to the plurality of regions, the image constructing circuitry constructs a preparatory image from data acquired through the preparatory OCT scan, and the order setting circuitry analyzes the preparatory image to generate shape information on the fundus and sets the order based on the shape information.  

Conclusion
7.    Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED A HASAN whose telephone number is (571)272-2331.  The examiner can normally be reached on M-TH 6 AM -4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/MOHAMMED A HASAN/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        9/14/2021